Citation Nr: 1646042	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-11 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for lumbar disc disease (claimed as a back condition).

2.  Entitlement to service connection for right shoulder arthritis.

3.  Entitlement to service connection for left shoulder strain.

4.  Entitlement to service connection for right knee arthritis.

5.  Entitlement to service connection for left knee arthritis.

6.  Entitlement to service connection for hepatitis C.

7.  Entitlement to service connection for depression.

8.  Entitlement to service connection for right foot neuroma.

9.  Entitlement to service aggravation for left foot pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to January 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of entitlement to service connection for right shoulder arthritis, left shoulder strain, bilateral knee arthritis and depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbar disc disease was caused by or related to his injury in service.

2.  The evidence of record does not support a finding that the Veteran's hepatitis C was caused by an event, injury or disease in active service. 

3.  The evidence of record does not support a finding that the Veteran's right foot neuroma was caused by an event, injury or disease in active service.

4.  Left foot pes planus was noted on examination, acceptance and enrollment into service and was not aggravated by service beyond its natural progress.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar disc disease have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, (2015).

2.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for right foot neuroma have not been met.  38 U.S.C.A. §§, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  Pre-existing left foot pes planus was not aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The duty to notify has been met.   See September 2010, November 2010 and April 2011 VCAA correspondences.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiner considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Service Connection Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

"[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  See Wagner v. Principi, 370 F.3d 1096 (Fed. Cir. 2004); see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn v. Shinseki, 25 Vet. App. 234 (2012); 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet. App. at 235 n. 6; 38 U.S.C. § 1153.

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As arthritis is one of the enumerated chronic diseases, service connection via the demonstration of continuity of symptomatology is applicable regarding the Veteran's bilateral knees in the present case.  However, degenerative disc disease is not one of the enumerated chronic diseases, and therefore, service connection via the demonstration of continuity of symptomology is not applicable regarding the Veteran's lumbar disc disease in the present case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 1990).

Lumbar Disc Disease

The medical evidence of record shows a current back disability.  Private medical evidence shows complaints of back pain beginning in April 1998.  A magnetic resonance imagining (MRI) from December 2009 showed degenerative disc disease and the May 2011 VA examiner diagnosed the Veteran with degenerative disc disease.  As such, these diagnoses satisfy the first prong of the service connection claim.

As to the second element, the in-service incurrence, the Veteran's service treatment records reveal the Veteran suffered a lumbosacral sprain after being hit by a car in May 1976.  He received treatment for the back pain.  The Report of Medical History from July 1976 reported complaints of recurrent back pain but the Report of Medical Examination for purposes of separation dated January 1977 documented a normal clinical evaluation of the spine. 

The Veteran reported to the May 2011 examiner that he injured his back when he was hit by a military vehicle in-service.  A tire struck him in the knees and threw him "backwards."  He reported his back has bothered him since that time.  While he denied any on the job injury, he also indicated he did heavy, repetitive lifting.

The Veteran's lay contentions regarding nexus between his in-service car accident and his present disability have been considered as the Board must fully consider the lay assertions of record in making all determinations. 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Degenerative disc disease is not a simple medical condition.  The condition falls outside the realm of common knowledge of a lay person.  That is, their presence and etiology cannot be determined based on mere personal observation, which comes through sensory perception.  Rather, these are complex medical conditions that typically require clinical diagnosis and medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to make medical diagnoses or present opinions on complex medical issues.  For these reasons, the Veteran's lay opinion that his degenerative disc disease of the lumbar spine is causally related to his back injury during service is considered neither competent nor probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77 (lay persons not competent to diagnose cancer).

As to the third element of the service-connection claim, the causal connection between the present disability and service, a medical opinion was obtained in May 2011.  The examiner opined he could not resolve the issue without resort to mere speculation.  In support of that opinion, the examiner stated there was no documentation of back injury or pain in the military; however, he had done work requiring heavy, repetitive lifting which can pre-dispose degenerative disc disease of the spine.

The Board acknowledges the fact that the January 1977 Report of Medical Examination for purposes of separation reported a normal clinical evaluation of the spine.  However, contrary to the examiner's opinion, the service treatment records do indicate back injury and pain while in-service.  Specifically, the Veteran hurt his back after being hit by a military vehicle in May 1976.  The Board finds that a reasonable interpretation of May 2011 opinion is that had the examiner noted the documented in-service injury, the examiner would have concluded that it was at least as likely as not that the Veteran's current back disability is related to his in-service injury.  Furthermore, the Report of Medical History from July 1976 reported complaints of recurrent back pain.  In light of this in-service evidence of back injury and pain, and opinion that would likely have supported the claim without an erroneous assumption, the Board finds that the evidence is at least in equipoise as to whether his lumbar disc disease is related to service.  Thus, giving the benefit of the doubt to the Veteran, the Board finds the nexus element is met.  As all three elements are met, the appeal must be granted as to entitlement to service connection for lumbar disc disease.


Hepatitis C

Concerning the first element, existence of a current disability, a December 1999 private medical treatment record diagnosed the Veteran with hepatitis C.  Thereafter, a May 2011 VA treatment record diagnosed the Veteran with chronic hepatitis C that was mild to moderate in activity.  These diagnoses satisfy the first prong of the service connection claim.

As to the second element, the in-service incurrence, the service treatment records indicate the Veteran enlisted with tattoos on his left arm.  Moreover, the January 1977 Report of Medical Examination and Report of Medical History both document a normal clinical evaluation of the abdomen.  

A VA examination was conducted in May 2011.  At the examination, the Veteran reported intranasal cocaine use before and during service, intravenous drug use during service and involvement in high risk sexual practices.  Moreover, the Veteran indicated he had five tattoos, all completed prior to entering the military.

The examiner opined it is less likely as not that the Veteran's hepatitis C was caused by or a result of his military service.  In support of that opinion, the examiner stated there were no reported symptoms of any type of hepatitis in the military.  The Veteran had multiple tattoos and intranasal cocaine use prior to the military.  Although he reported use of drugs in the military, there is no documentation of use.  Moreover, the examiner indicated "according to the Veteran's lab, he has also had hepatitis B which has similar risk factors as hepatitis C but with no documentation of jaundice, etc. while on active duty."

The opinion presented in the May 2011 examination determined that there was no nexus between the Veteran's hepatitis C and his service.  The Board finds the examiner's opinion to be well-reasoned and thorough, having considered the entire record, including service treatment records, and the Veteran's history of drug use and tattoos and providing specific medical evidence for the opinions rendered.  Therefore, the May 2011 examination report warranted probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

In arriving at this conclusion, the Board has also considered the Veteran's contention that his hepatitis C is related to his active service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be considered competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

However, the Board finds that objective medical evidence and opinion is necessary in order to determine whether the present hepatitis C is related to service.  Hepatitis C is not a simple medical condition.  The condition falls outside the realm of common knowledge of a lay person.  That is, its presence and etiology cannot be determined based on mere personal observation, which comes through sensory perception.  Rather, this is a complex medical condition that typically requires clinical diagnosis and medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to make medical diagnoses or present opinions on complex medical issues.  For these reasons, the Veteran's lay opinion that his hepatitis C is causally related to his service is neither competent nor probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77 (lay persons not competent to diagnose cancer).

Accordingly, the Board concludes that the preponderance of evidence is against a finding that hepatitis C was incurred in service.  Therefore, the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





Right Foot Neuroma

The VA medical evidence of record shows a diagnosis of right foot neuroma which was operated on in September 2011.  This diagnosis satisfies the first prong of the service-connection claim.

As to the second element, the in-service incurrence, the Veteran's November 1974 Report of Medical Examination for purposes of enlistment notes mild pes planus and does not indicate which foot was affected.  However, the January 1977 Report of Medical Examination and Report of Medical History both document a normal clinical evaluation of the feet and report no foot troubles.  

Regarding the third element of the service connection claim, a causal relationship between the present disability and service, a medical opinion was obtained in May 2011.  The examiner opined it is less likely as not that any right foot problem was caused by or a result of his military service.  In support of that opinion, the examiner indicated that although it was documented mild pes planus upon entrance into the military, current x-ray reports a normal arch.  

The Board finds the May 2011 examiner's opinion to be well-reasoned and thorough, having considered the entire record, including service treatment records, and the Veteran's historical accounts and specific medical evidence for the opinions rendered.  Therefore, the May 2011 examination report warranted probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

In arriving at this conclusion, the Board has also considered the Veteran's contention that his right foot neuroma is related to his active service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be considered competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

However, the Board finds that objective medical evidence and opinion is necessary in order to determine whether the Veteran's right foot neuroma is related to service. Neuroma in the foot is not a simple medical condition.  The condition falls outside the realm of common knowledge of a lay person.  That is, their presence and etiology cannot be determined based on mere personal observation, which comes through sensory perception.  Rather, these are complex medical conditions that typically require clinical diagnosis and medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to make medical diagnoses or present opinions on complex medical issues.  For these reasons, the Veteran's lay opinion that his right foot neuroma is causally related to his service is neither competent nor probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77   (lay persons not competent to diagnose cancer).

Regarding the pre-existing pes planus documented on the November 1974 Report of Medical Examination for purposes of enlistment, the medical evidence of record does not reflect a diagnosis of pes planus on the right foot at any time during this appeal.  The United States Court of Appeals for Veterans Claims (Court) has held that there can be no valid claim without proof of a present disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Accordingly, the Board concludes that the preponderance of evidence is against a finding that right foot neuroma was incurred in service.  Therefore, the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Left Foot Pes Planus

The November 1974 Report of Medical Examination for purposes of enlistment documented mild pes planus.  As previously indicated, the examination report did not specify which foot was affected.  

Because a pre-existing condition was documented on the Veteran's military entrance examination, the Veteran is not presumed to have been in sound condition upon entrance into service as it relates to his pes planus.  Consequently, to the extent that he seeks compensation for the disability resulting from his left foot pes planus, the burden is on him to demonstrate an increase in disability during service, which would serve to establish the presumption of aggravation.  Wagner; Jensen v. Brown, 19 F.3d 1413, 1417   (Fed. Cir. 1994); Horn, 25 Vet. App. at 235.

Service treatment records reveal the November 1974, July 1976, and January 1977 Report of Medical History forms completed by the Veteran all indicated the Veteran was having no foot troubles while on active duty.  Further, the July 1976 Report of Medical Examination for purposes of expeditious discharge and the January 1977 Report of Medical Examination for purposes of separation both document a normal clinical evaluation of the feet.  Additionally, the January 1977 Report of Medical History was silent to issues with the Veteran's feet.

The Board acknowledges the service treatment records reveal the Veteran was seen for pain in the arch of his right foot following a basketball injury in June 1976.  However, there is no indication from the records that any pain in the left foot was reported.

A VA examination was performed in May 2011.  The May 2011 VA examiner was unable to state, without resort to mere speculation, if the Veteran's left foot pes planus was aggravated by military service (prolonged standing, walking and marching), documented that the Veteran was not provided treatment for pes planus in the military, and most importantly, diagnosed not more than mild pes planus. 

Therefore, based on a comparison between the examination at entry into service and the examination at service separation, and considering the intervening examinations and the 2011 diagnosis of mild pes planus, the Board finds that there was no worsening of the Veteran's left foot pes planus during service.  In so finding, the Board finds the lack of treatment for pes planus during service along with the fact the January 1977 Report of Medical Examination and Report of Medication History were both silent as to the Veteran's pes planus, and the current diagnosis of mild pes planus, highly probative.

As such, the Board concludes that service connection for aggravation of left foot pes planus is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56 (1990).


ORDER

Entitlement to service connection for lumbar disc disease is granted.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection right foot neuroma is denied.

Entitlement to service aggravation for left foot pes planus is denied.


REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

In the present case, the Veteran has a diagnosis of left shoulder strain and right shoulder arthritis by x-ray in August 2010.  While the service treatment records do not reveal any treatment or diagnosis of a shoulder disability, the Veteran claims he suffered a left and right shoulder injury during his service and his symptoms have continued following his service.  Giving the Veteran the benefit of the doubt and because arthritis is a chronic disease, a medical opinion is necessary to determine whether the Veteran's right shoulder arthritis was incurred in or caused by his service, including consideration of his continuous symptomology following service.  38 C.F.R. § 3.309 (a).

Similarly, the Veteran was diagnosed right knee arthritis by x-ray in August 2008 and left knee arthritis by x-ray in March 2012.  The Veteran contends his knee disabilities were caused by the in-service accident when he was hit by a military vehicle while he was working in the motor pool.  A tire struck him in the knees and threw him "backwards."  This accident took place in May 1976.  The May 2011 VA examiner opined the Veteran's bilateral knee condition was less likely as not caused by or a result of military service because there was no documentation of specific knee injuries while in the military.  However, this opinion is flawed because there is evidence of the May 1976 in-service injury to the Veteran's knees.  Furthermore, the opinion does not address the Veteran's report of continued symptomology of the knees following his service.  An adequate medical opinion is required prior to adjudicating these claims.

Lastly, regarding the Veteran's claim for service connection for depression, the record reflects a diagnosis in March 2001.  The service treatment records are silent as to any mental health treatment or diagnoses.  However, the October 2010 statement from the Veteran's wife described the Veteran's difficulties working and struggling with pain from his physical disabilities.  She stated the Veteran stayed depressed because he is always in pain and cannot work.  The Board liberally construes the Veteran's wife's statements to broaden the Veteran's claim for entitlement to service connection for depression to include as secondary to service-connected disabilities.  As such, a medical examination is necessary to determine whether the Veteran's present depression is caused or aggravated by a service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records and private treatment records pertaining to the Veteran's left shoulder strain, right shoulder arthritis and depression, including the February 2012 surgical records on the right shoulder from VAMC Mt. Home Tn., and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded examinations.  The claims file must be provided to the examiner for review.  The examiner is asked to accomplish the following:

	a.  For the Veteran's left and right shoulder, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had onset during the Veteran's service, manifested within one year of service, or was otherwise caused by his service.  Consideration must also be given to the Veteran's report of continued pain since service discharge.

	b.  For both the right and left knee, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had onset during the Veteran's service, manifested within one year of separation from service, or was otherwise caused by his service.  Discuss the in-service evidence pertaining to the May 1976 car accident and injury to the knees.  Consideration must also be given to the Veteran's report of continued pain since service discharge.

	c.  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's depression has been caused or aggravated (permanently worsened beyond the natural progression) by a service-connected disability.  

A complete rationale must be provided for all opinions presented.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Following the completion of the above, the AOJ must review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.

4.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and her representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


